         Case 1:19-cr-00651-LTS Document 601 Filed 04/16/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------X
                                    :
UNITED STATES OF AMERICA            :
                                    :
          - v. -                    :
                                    :                                S4 19 Cr. 651 (LTS)
GABRIEL ORZANICA,                   :
                                    :                        AFFIRMATION OF SERVICE
                     Defendant.     :
                                    :
------------------------------------X


        I, Elizabeth Hanft, affirm under penalty of perjury as follows:

               1.      I am an Assistant United States Attorney in the Southern District of New
York.

               2.      On April 16, 2021, upon receipt of this Court’s order dated April 15, 2021
(Dkt. 600 (the “Order”)), I emailed to multiple representatives of the Metropolitan Correctional
Center (“MCC”) and the Federal Bureau of Prisons (“BOP”) a copy of the Order, along with a
copy of paragraphs 88 through 90 of defendant Gabriel Orzanica’s Presentence Investigation
Report. In the body of the email, I included the relevant text of the Order and the relevant
paragraphs of the Presentence Investigation Report. I asked for confirmation of receipt of the email
and Order on behalf of the MCC Legal Department as soon as possible. I further asked to be
informed whether the Order should be served on anyone else within the MCC or BOP.

Dated: New York, New York
       April 16, 2021


                                              _________________________________
                                              Elizabeth Hanft
                                              Assistant United States Attorney
                                              (212) 637-2334
